Citation Nr: 1503855	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-35 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine disability, currently rated as 10 percent disabling.  

2.  Entitlement to an increased initial rating for right upper extremity cervical radiculopathy, currently rated as 10 percent disabling.  

3.  Entitlement to an increased initial rating for left upper extremity cervical radiculopathy, currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel




INTRODUCTION

The Veteran served on active duty from October 1977 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which continued the Veteran's 10 percent rating for a cervical spine disability.  

An April 2014 rating decision granted separate 10 percent ratings for right upper extremity radiculopathy and left upper extremity radiculopathy, effective June 4, 2012.  However, as these grants do not represent total grants of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, although the Veteran did not express disagreement with these ratings or submit a substantive appeal regarding these issues, the Board finds that these matters are currently also at issue in this appeal because they are part and parcel of the Veteran's claim for increased rating for a cervical spine disability.  

In May 2014, a Board Veterans Law Judge (VLJ) remanded these claims for additional development.  The May 2014 prior remand erroneously listed the issue for entitlement to increased rating for a cervical spine disability as being currently rated as 20 percent disabling.  Following the requested development, the case has been returned to the Board and assigned to the undersigned VLJ.  Therefore, the Board has recharacterized the issue as reflected on the title page.      

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issue of entitlement to service connection for bilateral carpal tunnel syndrome has been raised by the record in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's cervical spine disability has been manifested by pain, with forward flexion limited to 30 degrees at worst and combined range of motion limited to 190 degrees at worst, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; there have been no incapacitating episodes in the past 12 months as defined by VA regulation. 

2.  Prior to June 4, 2012, there were no objective findings of any neurological manifestations related to the Veteran's cervical spine disability.  

3.  Since June 4, 2012, the Veteran's right upper extremity radiculopathy has been manifested by paresthesias/dysesthesias and numbness and is no more than mild in severity.  

4.  Since June 4, 2012, the Veteran's left upper extremity radiculopathy has been manifested by paresthesias/dysesthesias and numbness and is no more than mild in severity.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no higher, for a cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014).

2.  Since June 4, 2012, a rating in excess of 10 percent for right upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2014).  

3.  Since June 4, 2012, a rating in excess of 10 percent for left upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a December 2011 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The December 2011 letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The December 2011 letter further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private medical records, VA examination reports, and the Veteran's statements.  The Board finds that the June 2012, June 2014, and July 2014 VA examinations were adequate because the examiners considered the relevant facts regarding the Veteran's medical history and addressed the relevant criteria regarding the current level of severity of his cervical spine disability with related radiculopathy.      

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claims being decided included obtaining updated medical treatment records and scheduling the Veteran for a current VA examination.  In response, the Veteran's updated medical treatment records were obtained, and the RO/AMC scheduled the Veteran for June 2014 and July 2014 VA examination for his disabilities.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

The Veteran contends that he is entitled to a higher disability rating for his cervical spine disability.  Such disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010, as 10 percent disabling.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010 (traumatic arthritis) directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation requires evidence of forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires evidence of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation requires evidence of forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id. at Note 1.

Private medical records dated from October 2011 to March 2012 show that the Veteran received intermittent treatment for spondylosis of the cervical spine and cervicalgia.  During this period, he experienced stiffness, tightness, and pain that was worse on standing and later in the day.  Range of motion testing showed that the Veteran had flexion no worse than 30 degrees, extension no worse than 30 degrees, lateral rotation no worse than 55 degrees bilaterally, right lateral flexion no worse than 35 degrees, and left lateral flexion no worse than 40 degrees.  The combined range of motion during this period was no worse than 190 degrees.  An October 2011 MRI of the cervical spine revealed cervical spondylosis most notably at C5-C6 and mild C4-C5 central canal stenosis.  The Veteran occasionally complained of numbness in the cervical region, but neurological testing during this period was within normal limits.    

On VA examination in June 2012, the Veteran denied any flare-ups of the cervical spine.  Range of motion testing revealed 45 degrees flexion, 45 degrees extension, 30 degrees lateral flexion bilaterally, 65 degrees right lateral rotation, and 70 degrees left lateral rotation.  There was no objective evidence of painful motion.  Upon repetitive motion testing, there was no additional limitation of motion, functional loss, or functional impairment.  The Veteran was found to have localized tenderness of pain to palpation for the joints/soft tissue of the cervical spine, but there was no guarding or muscle spasm.  Muscle strength of the upper extremities, deep tendon reflexes, and sensory examination were normal.  There was no evidence of muscle atrophy.  However, the examiner determined that the Veteran had bilateral upper extremity radiculopathy in the form of mild paresthesias and/or dysesthesias and numbness.  The C7, C8, and T1 nerve roots were noted to be involved.  There was no evidence of intervertebral disc syndrome of the cervical spine, nor were there any incapacitating episodes over the past 12 months.  An x-ray of the cervical spine confirmed that the Veteran had arthritis.  The Veteran was diagnosed with degenerative joint disease of the cervical spine.  The examiner noted that due to the Veteran's cervical pain, he had to avoid prolonged sitting during work at his desk or when driving to sales calls.     

At a June 2014 VA examination, the Veteran complained of worsening neck pain in the past year, describing it as a constant and steady "tooth ache kind of a pain" that turned into a throbbing pain at the end of the day.  He stated that he had radiating pain down the right arm which had been constant in the past 2 weeks.  He indicated that he also had radiating pain into the left arm, but that it was "on and off."  He maintained that his pain was a 3/10 in severity and that it became a 6/10 in severity when it was aggravated.  The Veteran reported that he would stretch to help with his neck pain.  He stated that he worked at home 4 days a week and that he had to reduce the number of work hours due to neck pain, as well as take frequent breaks with stretching.  He had also taken up to 7 sick days due to his neck problems.  He indicated that he could sit in front of the computer for 45 minutes to 1 hour.  He maintained that he could drive 3 hours on highway traffic and in-town for 40 minutes.  He stated that his neck pain became aggravated due to the amount of turning and looking needed.  He denied any episodes where he had to be bed-ridden or required bed rest due to his neck condition.  He also denied that any flare-ups impacted the function of his cervical spine.  Regarding neurological impairment, on VA neurological examination in July 2014, the Veteran reported that he first had numbness in 2013 when the numbness would radiate to the right arm three times a week on and off.  He did not relate the numbness to any activity and indicated that he sometimes would wake up with it.  He maintained that stretching, neck exercises, and hot showers helped with the numbness.  He also stated that Motrin would take away the numbness.            

Examination revealed localized tenderness of pain to palpation for the joints/soft tissue of the cervical spine, but there was no guarding or muscle spasm.  Range of motion testing showed 45 degrees flexion, 45 degrees extension, 45 degrees lateral flexion bilaterally, and 70 degrees lateral rotation bilaterally.  There was no objective evidence of painful motion.  Upon repetitive motion testing, there was no additional limitation of motion, but there was pain on movement.  There was no evidence of intervertebral disc syndrome of the cervical spine, nor were there any incapacitating episodes over the past 12 months.  An x-ray of the cervical spine confirmed that the Veteran had arthritis.  The Veteran was diagnosed with degenerative joint disease of the cervical spine.  The examiner noted the Veteran's reports of discomfort with repetitive movement and when keeping the neck in the same position for a long period of time while working in front of the computer.  Regarding neurological impairment, the examiner determined that muscle strength of the upper extremities and deep tendon reflexes were normal.  There was no evidence of muscle atrophy.  The Veteran had decreased sensation in his right hand/fingers and right inner/outer forearm, as well as mild numbness in the right upper extremity.  A July 2014 EMG of the bilateral upper extremities revealed that they were normal and there was no evidence of cervical radiculopathy.  The examiner found that the Veteran did not have any cervical radiculopathy and cited the July 2014 EMG which was consistent with moderate right carpal tunnel syndrome.  She explained that the Veteran had a job that required him to be in front of a computer and typing.      
 
Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's cervical spine disability is appropriately evaluated as 20 percent disabling for all periods under consideration.

The objective findings of record do not reflect evidence of combined range of motion of the cervical spine not greater than 170 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).  During this period, the Veteran's combined range of motion was shown to be 190 degrees at worst during private treatment sessions from December 2011 to March 2012.  Additionally, the Veteran's forward flexion was found to be 45 degrees or greater at his June 2012 and June 2014 VA examinations.  However, private treatment records dated from December 2011 to March 2012 do show that the Veteran's forward flexion was consistently at 30 degrees.  Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that a 20 percent rating is warranted for the Veteran's cervical spine disability.  The Board finds that a rating higher than 20 percent is not warranted, as there is no evidence that the Veteran had forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  The June 2012 and June 2014 VA examiners noted that the range of motion was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance after three repetitions.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 20 percent the Board has assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

The objective evidence does not show, nor has the Veteran alleged, that he has experienced any incapacitating episodes of intervertebral disc syndrome.  An "incapacitating episode" for purposes of Diagnostic Code 5243 is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Accordingly, evaluation of his disability pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a.  

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that the Veteran is currently in receipt of separate 10 percent ratings for right and left upper extremity radiculopathy, effective June 4, 2012, the date of his first VA examination.  The Board notes that prior to June 4, 2012, the Veteran reported occasional numbness related to his cervical spine disability.  However, the medical evidence prior to June 4, 2012 fails to show any objective neurological symptomatology.  Therefore, the Board finds that separate ratings for the neurological manifestations of the Veteran's cervical spine disability are not warranted prior to June 4, 2012.  38 C.F.R. §§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

Since June 4, 2012, the Veteran has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515, as 10 percent disabling for right upper extremity radiculopathy and 10 percent disabling for left upper extremity radiculopathy.  Under Diagnostic Code 8515, incomplete paralysis of the median nerve in the major extremity warrants 10, 30, or 50 percent evaluations if it is mild, moderate, or severe, respectively.  A 70 percent rating is warranted for paralysis of the median nerve in the minor extremity if the paralysis is complete; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Incomplete paralysis of the median nerve in the minor extremity warrants 10, 20, or 40 percent evaluations if it is mild, moderate, or severe, respectively.  A 60 percent rating is warranted for paralysis of the median nerve in the minor extremity if the paralysis is complete; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a , Diagnostic Code 8515 (2014).  

In this case, since June 4, 2012, the Veteran has consistently reported neurological symptomatology related to his cervical spine disability.  Specifically, he has complained of experiencing numbness since 2013 when the numbness would radiate to the right arm three times a week on and off.  He has indicated that he would sometimes wake up with it.  He maintained that stretching, neck exercises, and hot showers helped with the numbness.  He also stated that Motrin would take away the numbness.  The medical evidence of record also confirms that the Veteran has consistently experienced objective neurological impairment since June 4, 2012.  Specifically, at his June 2012 VA examination, the examiner determined that the Veteran had bilateral upper extremity radiculopathy in the form of mild paresthesias and/or dysesthesias and numbness.  The C7, C8, and T1 nerve roots were noted to be involved.  Moreover, on VA neurological examination in July 2014, the Veteran was found to have decreased sensation in his right hand/fingers and right inner/outer forearm, as well as mild numbness in the right upper extremity.  A July 2014 EMG of the bilateral upper extremities revealed that they were normal and there was no evidence of cervical radiculopathy.  The evidence shows that the Veteran's neurological symptoms are wholly sensory in nature.  Indeed, the Veteran's muscle strength of the upper extremities and deep tendon reflexes were consistently normal, and there was no evidence of muscle atrophy at any time.  Additionally, the numbness and paresthesias/dysesthesias in the Veteran's bilateral upper extremities were determined by VA examiners to be no more than mild in severity.  The Board acknowledges that the July 2014 VA examiner found that the Veteran had moderate carpal tunnel syndrome based on the EMG findings.  However, she suggested that the carpal tunnel syndrome was not due to the Veteran's cervical spine disability, but was instead due to the Veteran's job which required him to be in front of a computer and typing.  Moreover, the issue of entitlement to service connection for carpal tunnel syndrome has been referred to the AOJ for appropriate development, as noted in the Introduction.  Therefore, given the evidence outlined above, the Board finds that the Veteran's right and left upper extremity radiculopathy are no more than mild in severity, and that higher 20 percent ratings for moderate symptomatology are not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his cervical spine disability with associated bilateral upper extremity radiculopathy.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5010, 4.124a, Diagnostic Code 8515 (2014); see also Fenderson, supra. 

The Board has also considered whether the Veteran's cervical spine disability and associated bilateral upper extremity radiculopathy present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's 20 percent rating for the orthopedic manifestations of his cervical spine disability contemplates his subjective complaints and functional impairment.  Although the Veteran had neck pain, he did not have flexion limited to 15 degrees or less, nor did he have any ankylosis of the cervical spine.  Indeed, even though he had additional pain upon repetitive motion, this factor did not cause any additional limitation of motion.  The Veteran's 10 percent ratings for the neurological manifestations of his cervical spine disability contemplate his subjective complaints and functional impairment.  Although the Veteran complained of numbness in his upper extremities, there was no evidence that he had any bowel or bladder impairment, or that his neurological symptoms were other than wholly sensory.  Thus, his disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the Veteran's claims for increased initial rating for right and left upper extremity radiculopathy, that doctrine is not applicable in those instances.  Reasonable doubt has been resolved in favor of the Veteran in granting him a 20 percent rating for the orthopedic manifestations of a cervical spine disability.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  




	(CONTINUED ON NEXT PAGE)




ORDER

A 20 percent rating, but no higher, for a cervical spine disability is granted, subject to the law and regulations governing the payment of monetary benefits.  

An initial rating in excess of 10 percent for right upper extremity radiculopathy is denied.  

An initial rating in excess of 10 percent for left upper extremity radiculopathy is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


